internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-109825-00 date date x a b c d e f g h d1 d2 dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code the information submitted states that x is a corporation incorporated on d1 x elected to be an s_corporation effective d2 the current shareholders of x are a b c d e f g and h d and e hold their shares in joint_tenancy however e a shareholder on d2 the effective date of the s election failed to sign the form_2553 election by a small_business_corporation therefore e never consented to the x’s election to be an s_corporation a the president of x represents that when filing its income_tax returns x filed form_1120s u s income_tax return for an s_corporation and x’s shareholders filed form_1040 u s individual tax_return consistent with x being an s_corporation x and its shareholders have agreed to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary a represents that the circumstances resulting in the invalidity of x’s s_corporation_election were inadvertent a further represents that x and its shareholders did not use hindsight in requesting relief sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1362 provides that an election under sec_1362 shall be valid only if all persons who are shareholders in such corporation on the day on which such election is made consent to such election sec_1_1362-6 of the income_tax regulations provides that except as provided in sec_1_1362-6 the election of the corporation is not valid if any required consent is not filed in accordance with the rules contained in sec_1 b sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken so that the corporation is a small_business_corporation or to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agree to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation will be treated as an s_corporation during the period specified by the secretary based solely on the representations made and the information submitted we conclude that x’s s_corporation_election was invalid under sec_1362 of the code because e a shareholder of x failed to consent to x’s s_corporation_election we conclude that the invalidity of x’s s_corporation_election was inadvertent within the meaning of sec_1362 of the code accordingly pursuant to the provisions of sec_1362 x will be treated as an s_corporation effective d2 and thereafter provided x’s election to be an s_corporation was not otherwise invalid and was not terminated under sec_1362 accordingly x’s shareholders in determining their federal tax_liability must include their pro_rata share of the separately and nonseparately computed items of x under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by x to shareholders under sec_1368 if x or its shareholders fail to treat x as described above this ruling shall be null and void except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours j thomas hines acting branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
